FILED
                            NOT FOR PUBLICATION                             JAN 21 2011

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



UNITED STATES OF AMERICA,                        No. 09-50538

               Plaintiff - Appellee,             D.C. No. 2:07-cr-01130-VBF

  v.
                                                 MEMORANDUM *
JOHNNY LEMERT SABBATH,

               Defendant - Appellant.



                   Appeal from the United States District Court
                        for the Central District of California
                  Valerie Baker Fairbank, District Judge, Presiding

                            Submitted January 10, 2011 **

Before:        BEEZER, TALLMAN, and CALLAHAN, Circuit Judges.

       Johnny Lemert Sabbath appeals from the 235-month sentence imposed

following his bench trial conviction for conspiracy, in violation of 18 U.S.C. § 371,

armed bank robbery, in violation of 18 U.S.C. § 2113(a)(d), and use or carrying of




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
a firearm during a crime of violence, in violation of 18 U.S.C. § 924(c)(1)(A)(ii).

We have jurisdiction under 28 U.S.C. § 1291, and we affirm.

      Sabbath contends that the district court clearly erred in imposing a two-level

increase for obstruction of justice under U.S.S.G. § 3C1.1. The district court did

not clearly err in applying the enhancement because Sabbath’s lie to the authorities

regarding the identity of one of the co-conspirators significantly impeded the

investigation and prosecution of the offense. See United States v. McNally, 159

F.3d 1215, 1217 (9th Cir. 1998).

      Sabbath also contends the district court clearly erred by denying his request

for a minor role adjustment pursuant to U.S.S.G. § 3B1.2(b). The district court did

not clearly err in denying the adjustment because Sabbath failed to show he was

entitled to such an adjustment where, among other things, he knowingly

transported his co-conspirators to and from the robbery and planned to receive

money in return, and he provided his cousin as an additional member of the

robbery crew. See United States v. Pinkney, 15 F.3d 825, 827-28 (9th Cir. 1994);

see also United States v. Cantrell, 433 F.3d 1269, 1282-84 (9th Cir. 2006).

      AFFIRMED.




                                          2                                      09-50538